Exhibit 10.1

SUBLEASE

This Sublease (“Sublease”), made as of the 29th day of March, 2012 by and
between TONTINE ASSOCIATES LLC, a Delaware limited liability partnership, having
an office at 55 Railroad Avenue, Greenwich, Connecticut (hereinafter referred to
as “Sublessor”), and IES SHARED SERVICES, INC, a Delaware corporation, having an
office at 4801 Woodway Drive, Suite 200-E, Houston, Texas (hereinafter referred
to as “Sublessee”).

RECITALS

A. Pursuant to a certain Lease dated March 29th, 2012 (as such prime lease may
be amended from time to time, the “Prime Lease”), by and between Sublessor, as
lessee, SOUND SHORES PARTNER LLC, as Lessor (“Prime Lessor”), Sublessor leased
from Prime Lessor certain premises commonly known as Suite 304, One Sound Shore
Drive, Greenwich, Connecticut (the “Premises”) and located on the real property
more particularly described in the Prime Lease (the “Property”).

B. Sublessor desires to sublet to Sublessee a portion of the Premises consisting
of 1,740 sq. ft. as outlined on the floor plan attached hereto as Exhibit A and
made a part hereof (the “Subleased Premises”), and Sublessee desires to sublet
the Subleased Premises from Sublessor, all in accordance with the terms,
covenants and conditions herein set forth.

C. Sublessor and Sublessee shall share and have non-exclusive, common access to
and use of, the Common Areas (as hereinafter defined), on the terms and
conditions hereinafter set forth. The “Common Areas” shall include, without
limitation, the waiting area, hallways, kitchen, restrooms mail/copy room,
conference rooms and six (6) parking spaces in the Property’s covered parking
facilities, as the foregoing areas may be changed, reduced or expanded from time
to time in Sublessor’s sole discretion (provided, however, that such change or
reduction shall not unreasonable limit Sublessee’s use of the Subleased
Premises), and including such other areas as Sublessor may designate as Common
Areas from time to time.

AGREEMENT

IN CONSIDERATION of the foregoing recitals, the mutual covenants hereinafter set
forth, and other good and valuable considerations, the receipt and sufficiency
of which are hereby mutually acknowledged, it is agreed by and between the
parties as follows:

1. DEMISE, POSSESSION AND TERM. Sublessor hereby subleases to Sublessee, and
Sublessee hereby subleases from Sublessor, the Subleased Premises for a term
(the “Term”) commencing on April 1, 2012 or upon the Commencement Date as
defined in the Prime Lease, whichever date is later (the “Sublease Commencement
Date”) and ending on March 31, 2014 (the “Sublease Expiration Date”), unless
extended or sooner terminated as provided herein. Sublessee shall be deemed to
be in possession of the Subleased Premises as of the Sublease Commencement Date.
Sublessee acknowledges and agrees that Sublessor has the option to renew the
Prime Lease (“Renewal Option”) for one (1) two-year term (“Renewal Term”) to be
exercised within 6 months prior to the termination of the Sublease Expiration
Date (“Option Exercise Period”). Landlord agrees to notify Tenant in writing of
its intention to exercise the Renewal Option at least 30 days prior to the
Option Exercise Period. If Sublessee (i) gives written notice to Sublessor,
within such 30 days period,



--------------------------------------------------------------------------------

of its intention to renew this Sublease, which renewal shall be for the Renewal
Term, or (ii) fails to reply to Sublessor within such 30 day period, and
provided Sublessor does exercise the Renewal Option, the Term of this Sublease
shall automatically be extended to expire on the same date as the Prime Lease.
Notwithstanding such automatic extension, Sublessor may require Sublessee to,
and Sublessee shall, enter into an amendment to this Sublease documenting the
extension of the Term. Sublessor and Sublessee further agree that if the term of
the Prime Lease terminates early or expires for any reason whatsoever, the Term
of this Sublease shall automatically expire as of the date of such early
termination or expiration of the Prime Lease.

2. RENT.

2.1. Base Rent. Commencing on April 1, 2012 and continuing thereafter on the
first day of each and every calendar month during the term of this Sublease,
Sublessee shall pay to Sublessor, as base rent for the Subleased Premises,
monthly rent (the “Base Rent”) for each calendar month or portion thereof during
the Term of this Sublease as follows:

 

Dates:    Monthly Base Rent: April 1, 2012 – March 31, 2013    $5,763.75
April 1, 2013 – March 31, 2014    $5,908.75

If Sublessor exercises the renewal option under the Prime Lease, and subject to
the terms of Paragraph 1 above, the term of this Sublease shall automatically
and without further action of the parties be deemed to be extended to be
coterminous with the Prime Lease, and the Base Rent payable for this Sublease
during the renewal term(s) shall be equal to the current Base Rent payable by
Sublessee under the Sublease with $1.00 per rentable square foot annual increase
for each of the following years over the previous year’s rent for the balance of
the Option Term, as that term is defined in the Prime Lease.

Notwithstanding anything to the contrary contained herein, and provided
Sublessee is not in default under the Sublease beyond any applicable notice and
cure period, Sublessee shall receive a rental credit in the amount of $5,365.00,
which Sublessee shall apply in one (1) installment towards the first (1st) month
rent following the Sublease Commencement Date.

2.2. Additional Rent. Sublessee shall pay to Sublessor, as additional rent for
the Subleased Premises (the following, collectively, “Additional Rent”), a sum
equal to forty-seven percent (47%) of: (a) all amounts due as “Additional
Charges” under the Prime Lease or any other fees and charges payable under the
Prime Lease (whether payable to Prime Lessor or any other party) with respect to
the term of the Prime Lease, including, without limitation, Tax Payments (as
defined in the Prime Lease), Operating Expenses (as defined in the Prime Lease),
and utilities (to the extend not already included in the Base Rent) (b) all
amounts, fees or charges paid or incurred by Sublessor in connection with the
performance of any obligations under the Prime Lease, including, without
limitation, the maintenance, repair and replacement of all or any part of the
Property as set forth in Section 14 of the Prime Lease, and (c) in addition to
all costs incurred to comply with the Prime Lease, all amounts, fees or charges
paid or incurred by Sublessor in connection with the operation, maintenance,
repair, replacement and upkeep of the Common Areas, including, without
limitation, all amounts paid or incurred for office supplies; maintenance,
repair and replacement of photocopiers, scanners, fax machines; stocking and
maintaining the kitchen; furniture repair or replacement; and any janitorial or
custodial maintenance beyond what is required in the Prime Lease. During the
Term, Additional Rent payable pursuant to this Section 2.2 shall be paid in
monthly installments in amounts determined by Sublessor and at such other
intervals as are required under the Prime Lease, on or before the last business
day of each calendar month during the Term, or within five (5) business days
after receipt of a written request from Sublessor for payments that are not
regularly scheduled monthly payments under the Prime Lease.

 

2



--------------------------------------------------------------------------------

2.3. Security Deposit. Intentionally deleted.

2.4. General Provisions Regarding Payments. All Base Rent, Additional Rent
(including, without limitation, late charges) and other fees, charges or amounts
due from Sublessee under this Sublease (collectively, the “Rent”) shall be paid
promptly when due, without notice or demand, and without offset or deduction for
any reason whatsoever, to Sublessor at its address set forth in the notice
provisions below, or to such other person or at such other address as Sublessor
may designate by written notice to Sublessee. After an Event of Default
described in Section 12.1(a) herein, interest at the Default Rate (as defined
herein) shall be payable on any past due Rent from the date due through the date
received by Sublessor (or its designated payee). Any such interest shall be paid
by Sublessee promptly upon demand.

3. SUBORDINATION; ATTORNMENT.

3.1. Subject to Lease.

3.1.1 This Sublease is subject and subordinate in all respects to the Prime
Lease, and, notwithstanding anything to the contrary contained herein, no
provision hereof granting Sublessee any power, right, benefit or privilege shall
be operative or effective, if and to the extent that exercise or enjoyment of
the same would constitute or result in any breach of or default under, or
termination of, the Prime Lease.

3.1.2 In the event of any termination or expiration of the Prime Lease during
the Term for any reason, this Sublease shall automatically terminate
contemporaneously with termination or expiration of the Prime Lease, and
Sublessor and Sublessee shall be relieved of all liability and obligation
hereunder, except for liabilities and obligations (i) under the indemnification
and default provisions (including, without limitation, Sections 12, 13.2, 14 and
15) hereof, (ii) accruing prior to such termination, or (iii) on account of
acts, omissions, conditions or circumstances occurring or obtaining prior to
such termination. The liabilities and obligations, identified in clauses
(i) through (iii) above are referred to herein as “Surviving Obligations.”

3.1.3 Sublessee acknowledges receipt of a complete and accurate copy of the
Prime Lease, and represents that it has read and understood the Prime Lease. In
the event of any conflict between the terms and provisions of the Prime Lease
and those of this Sublease, the terms and provisions of the Prime Lease shall
control, in all events (except with respect to the amounts of Base Rent and
Additional Rent due hereunder). Sublessee shall, at its own cost and expense,
fully observe, perform and comply with all of the obligations of Sublessor, as
lessee, under the Prime Lease, to the extent that such obligations relate to the
Subleased Premises or the Common Areas, including, without limitation,
obligations as provided in the Prime Lease with respect to use of the Subleased
Premises and the Common Areas, maintenance and alterations of the Subleased
Premises and assignment and subletting. Sublessee shall not cause, or permit its
agents, employees, contractors, invitees, subtenants, licensees, concessionaires
or assigns (whether or not permitted hereunder) to cause, whether by act or
omission, any breach of, default under or termination of the Prime Lease.

 

3



--------------------------------------------------------------------------------

3.1.4 As to all matters requiring the consent or approval of, or notice to,
Prime Lessor under the Prime Lease, Sublessee shall not act without the prior
written consent or approval of, or without notice to, as the case may be, both
Prime Lessor and Sublessor. All matters required under the Prime Lease to be
satisfactory to or as prescribed by Prime Lessor shall be satisfactory to or as
prescribed by both Prime Lessor and Sublessor.

3.1.5 Sublessor reserves the right to assign all or any part of its interest in
this Sublease in accordance with the terms of the Prime Lease.

3.2. Subordination to Mortgage. Sublessee’s interest under this Sublease is and
shall be subject and subordinate in all respects to any mortgage, trust deed or
other method of financing now or hereafter placed against the Property, the
Subleased Premises or Sublessor’s leasehold estate therein by Sublessor or, if
the Prime Lease so requires, by Prime Lessor. At Sublessor’s request from time
to time, Sublessee shall promptly execute and deliver any document or instrument
reasonably required by any such mortgagee or lienholder to further evidence or
confirm such subordination.

3.3. Subordination to Easements, Covenants and Restrictions. Sublessee’s
interest under this Sublease is and shall be subject and subordinate in all
respects to any easements, operating agreement, declarations of covenants,
conditions and restrictions or similar documents of record now or hereafter
affecting the Property or the Subleased Premises.

3.4. Attornment. In the event of a sale or assignment of (i) the Property or a
portion thereof which includes the Subleased Premises or (ii) Sublessor’s
leasehold estate therein by Prime Lessor or Sublessor; or if the Property or
said leasehold estate come into the possession of a mortgagee or other person,
whether because of a mortgage foreclosure or otherwise, Sublessee shall
(a) attorn to the purchaser, assignee, mortgagee or other person, (b) recognize
the purchaser, assignee, mortgagee or other person as Prime Lessor or Sublessor,
as the case may be, and (c) execute and deliver upon request any document or
instrument reasonably requested to evidence further or confirm Sublessee’s
attornment as set forth herein.

4. REPAIR AND CONFORMITY TO LAW. Sublessee is subleasing the Subleased Premises
in “as is”, “with all faults” condition, without any representation or warranty
of any kind from Sublessor, and acknowledges and agrees that Sublessor has no
obligation to make any improvements, repairs, replacements or alterations in the
Subleased Premises except that Sublessor shall cause all maintenance, repair and
replacement obligations of the lessee under the Prime Lease to be performed,
including as such obligations apply to the Subleased Premises and the Common
Areas. Sublessee acknowledges that neither Sublessor nor any agent of Sublessor
has made any representation as to the condition of the Subleased Premises or the
suitability of the Subleased Premises for Sublessee’s intended use. Sublessee
represents and warrants that it has made its own inspection of and inquiry
regarding the condition of the Subleased Premises and is not relying on any
representation of Sublessor with respect thereto except as may be expressly set
forth herein. Sublessee, at its own expense, shall keep the interior of the
Subleased Premises, in neat, clean, safe and sanitary condition, and shall
maintain all parts of the Subleased Premises (and any portion of the Property
damaged or destroyed by the act or omission of Sublessee, or its agents,
contractors, employees, subtenants, licensees, invitees, concessionaires or
assigns) in good repair and condition, except for ordinary wear and tear.
Sublessee will keep, maintain and occupy the Subleased Premises in conformity
with the terms and provisions of the Prime Lease and all applicable laws,
ordinances, rules and regulations (including, without limitation, those relating
to building, zoning, health, fire, environmental protection and safety) of duly
constituted authorities.

 

4



--------------------------------------------------------------------------------

5. USE. Sublessee shall not allow the Subleased Premises or any Common Areas to
be used for any purpose or in any manner that could increase the premium payable
for any insurance thereon, nor for any purpose other than the use(s) permitted
under the Prime Lease. Sublessee shall not, at any time, use or occupy, or
suffer or permit anyone to use or occupy, the Subleased Premises, the Common
Areas or any portion of the Property, or permit anything to be done in the
Subleased Premises, the Common Areas or any portion of the Property, in any
manner that does or may (a) violate any Certificate of Occupancy for the
Subleased Premises or the Property; (b) cause, or be liable to cause, injury to
the Subleased Premises, the Common Areas or any portion of the Property, or any
equipment, facilities or systems therein; (c) constitute a violation of the laws
and requirements of any public authority or the requirements of insurance
bodies; (d) impair or tend to impair the character, reputation, good will or
appearance of the Subleased Premises, the Common Areas or the Property;
(e) impair or tend to impair the proper and economic maintenance, operation, and
repair of the Subleased Premises, the Common Areas or any other improvements, if
any, situated on the Property or any equipment, facilities or systems therein;
(f) violate any of the covenants and conditions or other provisions of the Prime
Lease; (g) increase the fire hazard of the Subleased Premises, the Common Areas
or the Property or any other improvements, if any, situated on the Property; or
(h) disturb or annoy the other occupants or customers of the Property.

5.1 General Use of Common Areas. Sublessee shall have the nonexclusive right to
use the Common Areas for the purposes intended, subject to such reasonable rules
and regulations as Sublessor may uniformly establish from time to time.
Sublessee shall not interfere with the rights of any or all of Sublessor, other
tenants or licensees, or any other person entitled to use the Common Areas.
Sublessor, from time to time, may change any or all of the size, location,
nature and use of any of the Common Areas although such changes may result in
inconvenience to Sublessee, so long as such changes do not materially and
adversely affect Sublessee’s use of the Subleased Premises. In addition to the
foregoing, Sublessor may, at any time, close or suspend access to any Common
Areas to perform any acts in the Common Areas as, in Sublessor’s reasonable
judgment, are required in order to satisfy Sublessor’s obligations under either
or both of this Sublease and the Prime Lease; provided, however, that Sublessor
shall use reasonable efforts to limit any disruption of Sublesse’s use and
operation of the Subleased Premises in connection therewith.

6. ASSIGNMENT AND SUBLETTING.

6.1. Prohibition. Sublessee shall not (by operation of law or otherwise) sell,
assign, mortgage, encumber, pledge, sublease or in any manner transfer or
otherwise dispose of this Sublease or any interest therein, or all or any part
of the Subleased Premises nor grant licenses, occupancy rights therein, without
Sublessor’s prior written consent, which consent may be granted or withheld in
Sublessor’s sole and absolute discretion. For all purposes of this Sublease, any
transfer of fifty percent (50%) or more of the capital or voting stock of
Sublessee (or of the right to vote such stock), and any other change of control
(e.g. transfer or assignment of partnership or membership interest in excess of
50%) of Sublessee, shall be deemed to constitute a disposition of this Sublease.
Consent by Sublessor to any such sale, assignment, mortgage, encumbrance,
pledge, sublease, transfer, disposition, license, occupancy or lease (any
“Disposition”) on any one occasion shall not obviate the necessity for obtaining
consent to any subsequent Disposition.

6.2. Continuing Liability of Sublessee. If any Disposition occurs (with or
without Sublessor’s consent as herein required), Sublessor may collect rent and
other amounts from any assignee, sublessee, licensee or other occupant and apply
the same to the Rent reserved by this

 

5



--------------------------------------------------------------------------------

Sublease, but no such Disposition or collection of Rent shall be deemed a
consent to such Disposition, or a waiver of any of Sublessee’s obligations under
this Sublease, or an acceptance of such assignee, sublessee, licensee or other
occupant as “Sublessee,” or a release of Sublessee from the performance or
payment by Sublessee of any of its covenants, agreements or liabilities
contained in this Sublease. Notwithstanding any Disposition (with or without
consent), Sublessee shall remain fully liable for the performance of all terms,
covenants and provisions of this Sublease.

7. ALTERATIONS, ADDITIONS AND IMPROVEMENTS. Except as required by Section 4
hereof, no alterations, additions or improvements shall be made to any part of
the Subleased Premises without the prior written consent of Sublessor, which
consent may be granted or withheld in Sublessor’s sole and absolute discretion.
All permitted alterations, additions or improvements to the Subleased Premises
(“Sublessee’s Work”) shall be made in compliance with any applicable terms and
provisions of the Prime Lease, all applicable laws, ordinances, rules and
regulations, and at the expiration or termination of the term of this Sublease
for any reason, shall remain for the benefit of Sublessor or shall, at the
request of Sublessor, be removed by Sublessee, at Sublessee’s sole cost, and
Sublessee shall repair any damage caused by such removal. All permit, license
and similar costs and fees (including, without limitation, costs of
architectural renderings, sign elevation drawings, mechanical plans, and other
plans and specifications) required by statute or ordinance and associated with
Sublessee’s Work shall be paid by Sublessee.

8. WAIVER. Except for Sublessor’s gross negligence and intentionally wrongful
conduct, Sublessor and its agents and employees shall not be liable for, and, to
the maximum extent permitted by law, Sublessee waives all claims against
Sublessor for, damage or injury to persons, property or otherwise, including,
without limitation, lost profits and consequential damages, sustained by
Sublessee or any person claiming by, through or under Sublessee resulting from
any accident or occurrence in or upon any portion of the Subleased Premises or
the Property, including, without limitation, claims for damage resulting from:
(a) any equipment or appurtenances becoming out of repair; (b) the failure to
keep any part of the Property in repair; (c) injury done or caused by wind,
water, or other natural element; (d) any defect in or failure of plumbing,
heating or air conditioning equipment, electric wiring, gas or water pipes or
equipment, steam pipes, stairs, porches, railings or walks or the installation
or operation thereof; (e) broken glass; (f) the backing up of any sewer pipe or
downspout; (g) the bursting, leaking or running of any tank, tub, washstand,
water closet, waste pipe, drain or any other pipe or tank; (h) the escape of
steam or hot water; (i) water, snow or ice upon (or coming through the roof of)
the Subleased Premises or the Property; (j) the falling of any fixture, brick,
roofing material, plaster or stucco; (k) damage to or loss by theft or otherwise
of property of Sublessee or others; (l) acts or omissions of persons in the
Subleased Premises or the Property, occupants of nearby properties, or any other
person; (m) acts or omissions of owners of adjacent or contiguous property or of
Sublessor, its agents, employees, guests and invitees; and (n) non-performance
by Prime Lessor of any obligation, covenant or agreement contained in the Prime
Lease. All property of Sublessee kept in the Subleased Premises or in the
Property shall be so kept at Sublessee’s sole risk and Sublessee shall and
hereby does indemnify and hold Sublessor and Prime Lessor harmless from any and
all claims arising out of damage to the same, including subrogation claims by
Sublessee’s insurance carrier. The foregoing indemnity shall survive the
termination or expiration of this Sublease.

9. CASUALTY; CONDEMNATION. If all or any part of the Subleased Premises are
damaged or destroyed by fire or other casualty, or taken by condemnation or
acquired by sale in lieu thereof, Sublessee shall be bound by any determination
called for by the Prime Lease as to untenantability, materiality of any damage
or destruction, or similar matters, whether reached by agreement between

 

6



--------------------------------------------------------------------------------

Prime Lessor and Sublessor or otherwise as provided in the Prime Lease. Without
limitation of the foregoing, and for purposes of clarity, this Sublease shall
not be terminated on the basis of a casualty or condemnation event or as a
result of a sale in lieu thereof unless the Prime Lease is terminated on account
thereof. Sublessee shall not be entitled to any portion of any condemnation
award or sale proceeds, or to any proceeds of any policy of insurance maintained
by Prime Lessor or Sublessor, and shall not assert any separate claim therefor
in any proceeding.

10. ENTRY. Sublessor shall have the right to enter upon the Subleased Premises
at all reasonable times (and, in the case of any emergency, at any time) to view
the state and condition thereof, or to make or perform any maintenance, repairs
or alterations which Sublessor may see fit to make or which may be required by
the Prime Lease and/or this Sublease, or to exercise any right or remedy of
Sublessor hereunder, provided that Sublessor shall use reasonable efforts not to
interfere with Sublessee’s business operations.

11. SIGNS. All signage of Sublessee shall comply with the terms and provisions
of the Prime Lease and no exterior signage or other signage visible from outside
the Subleased Premises shall be erected or installed without the prior written
consent of Sublessor, which consent may be granted or withheld in Sublessor’s
sole and absolute discretion.

12. DEFAULT; REMEDIES.

12.1. Events of Default. It shall constitute an “Event of Default” hereunder if
any or all of the following occur: (a) Sublessee fails to pay any Rent
hereunder, and said failure continues for five (5) business days after the
Sublessee receives a notice of default from Sublessor; (b) Sublessee makes any
Disposition of any right to or interest in this Sublease or the Subleased
Premises, except as expressly permitted by Section 6 hereof; (c) Sublessee fails
in the performance of or compliance with any of the agreements, terms, covenants
or conditions in this Sublease (other than those referred to in the foregoing
subparagraphs (a) and (b) of this Section) for a period of twenty (20) days
after written notice from Sublessor to Sublessee specifying the items in
default, or in the case of a default which cannot, with due diligence, be cured
within said twenty (20) day period, Sublessee fails to proceed within said
twenty (20) day period to cure the same and thereafter to prosecute the curing
of such default with due diligence (it being intended in connection with a
default not susceptible of being cured with due diligence within said twenty
(20) day period that the time of Sublessee within which to cure the same shall
be extended for up to an additional twenty (20) days if such additional 20-day
period is necessary to complete the same with all due diligence); (d) there is
instituted against Sublessee any proceeding in bankruptcy, insolvency or
reorganization pursuant to any federal or state law now or hereafter enacted,
which proceeding is not dismissed within thirty (30) days after the institution
thereof, or any receiver or trustee is appointed for all or any portion of
Sublessee’s business or property, or any execution or attachment is issued
against Sublessee or any of Sublessee’s business or property or against the
leasehold estate created hereby; or (e) Sublessee makes an assignment for the
benefit of creditors, or admits its inability to pay its debts as they become
due, or is found to be unable so to pay its debts by any court of competent
jurisdiction, or files a voluntary petition in bankruptcy or insolvency, or
petitions for (or enters into) an arrangement for reorganization, composition or
any other arrangement with Sublessee’s creditors under any federal or state law
now or hereafter enacted.

12.2. Remedies. Upon the occurrence of any Event of Default, Sublessor shall
have the immediate right, at its option, to pursue any one or more of the
following remedies: (a) terminate this Sublease; (b) reenter and take possession
of the Subleased Premises, and evict Sublessee and remove its property
therefrom; (c) relet the Subleased Premises, and collect and retain all rents,
charges, fees and other costs payable pursuant to such reletting; (d) any other
remedy available to Prime Lessor under the Prime Lease in the event of a breach
thereof or default thereunder by Sublessor; and (e) any other remedy available
at law or in equity.

 

7



--------------------------------------------------------------------------------

12.3. Damages. In the event Sublessor exercises its remedies under
Section 12.2(a), (b) or (c) hereof, Sublessee shall pay to Sublessor, as part of
Sublessor’s damages: (i) if Sublessor fails to relet the Subleased Premises,
upon demand, an amount equal to the sum of all Rent provided for herein to be
paid by Sublessee for the Term of the Sublease remaining from and after the
Event of Default and (ii) if Sublessor relets the Subleased Premises, from time
to time upon demand, the amount by which all Rent due from the date Sublessor
terminates this Sublease exceed the rents, charges, fees and costs paid by a new
tenant pursuant to the terms of such reletting, after deducting therefrom all
reasonable costs of decoration, repairs, remodeling, alterations, advertising,
brokers’ commissions and other items in connection with such reletting. Without
limiting the generality of Section 14 hereof, all expenses and costs (including,
without limitation, attorneys’ reasonable fees and costs) incurred by Sublessor
in exercising any remedy provided for in this Section 12 shall be covered by the
indemnification set forth in Section 14 hereof, and Sublessee shall pay and/or
reimburse Sublessor therefor, promptly upon demand, together with interest on
any amounts paid by Sublessor at a per annum rate (the “Default Rate”) equal to
the “prime” or “reference” rate of interest publicly announced as such, from
time to time, by JP Morgan Chase NA, plus two percent (2.0%) per annum.

12.4. Right to Cure. If (a) an Event of Default occurs, or (b) any breach hereof
or default hereunder by Sublessee continues after the applicable notice and cure
periods, or (c) any other event or state of affairs in or about the Subleased
Premises or the Property constitutes a breach of or default under the Prime
Lease which continues after the applicable notice and cure periods, or, in
Sublessor’s reasonable determination, poses a significant risk of injury or
damage to any person or property, or, in Sublessor’s reasonable determination,
creates an unsightly condition, then Sublessor shall have the right, but not the
obligation, at Sublessee’s sole cost and expense, to cure the same, and
Sublessee shall pay and/or reimburse Sublessor for any expenses incurred by
Sublessor in connection with such cure promptly upon demand therefor, together
with interest on any amounts paid by Sublessor at the Default Rate from the date
paid through the date reimbursed (inclusive of interest).

13. INSURANCE.

13.1. Types of Coverage. Sublessee shall, at all times during the Term, carry
commercial general liability, commercial property and any other types of
insurance as required of Sublessor, as tenant, under the Prime Lease. Sublessor,
Prime Lessor and any mortgagee of the Property or of Sublessor’s leasehold
estate under the Prime Lease shall each be named as an additional insured on all
such policies, which policies shall be written on an occurrence basis, be
primary and not contributing with any coverage carried by Sublessor or Prime
Lessor and which shall include contractual liability coverage. Each such policy
of insurance shall provide that it will not be subject to cancellation or
modification except after at least thirty (30) days’ prior written notice to
Sublessor and the other additionally insured parties, and shall contain the
insurer’s waiver of subrogation rights. Sublessee shall furnish Sublessor with a
certificate of each such policy of insurance (in form and substance reasonably
satisfactory to both Prime Lessor and Sublessor) or, at Sublessor’s request,
with the original of each such policy, together with evidence satisfactory to
Sublessor of payment of premiums therefor. Sublessor or its designee shall have
the exclusive right to adjust any loss covered by any such policy of insurance
to the extent it relates to the Subleased Premises.

 

8



--------------------------------------------------------------------------------

13.2. Waiver of Subrogation. Sublessor and Sublessee and all parties claiming
under them mutually release and discharge each other from all claims and
liabilities arising from or relating to any casualty, hazard or other occurrence
to, at or in connection with the Subleased Premises or the Property to the
extent covered by insurance, and hereby waive any right of subrogation which
might otherwise exist on account thereof; provided, however, that such waiver
and release shall not operate in any case where the effect would be to
invalidate such insurance coverage.

14. INDEMNIFICATION.

14.1. Except for Sublessor’s gross negligence or willful misconduct, Sublessee
shall and hereby does protect, indemnify, defend and hold any and all of the
Sublessor, the Prime Lessor and the respective members, partners, officers,
directors, employees and agents of both the Sublessor and the Prime Lessor from
and against any and all liabilities, losses, damages, claims, suits, causes of
action, settlements, judgments, costs and expenses (including, without
limitation, attorneys’ reasonable fees and costs) arising from, in connection
with, or relating to: (a) any injury to, or death of, any person, or damage to,
or destruction of, any property, on or about the Subleased Premises or the
Property (including, without limitation, the Common Areas) caused by any or all
of Sublessee or its agents, employees, contractors, invitees, subtenants,
licensees, concessionaires or assigns; (b) any negligent act or omission of
(including, without limitation, any breach of, or default under, this Sublease
or the Prime Lease by) any or all of Sublessee or its agents, employees,
contractors, invitees, subtenants, licensees, concessionaires or assigns; or
(c) this Sublease or Sublessee’s use and occupancy of the Subleased Premises and
the Property (including, without limitation, the Common Areas).

14.2. Except for Sublessee’s gross negligence or willful misconduct, Sublessor
shall and hereby does protect, indemnify, defend and hold any and all of the
Sublessee, and the respective members, partners, officers, directors, employees
and agents of the Sublessee from and against any and all liabilities, losses,
damages, claims, suits, causes of action, settlements, judgments, costs and
expenses (including, without limitation, attorneys’ reasonable fees and costs)
arising from, in connection with, or relating to: (a) any injury to, or death
of, any person, or damage to, or destruction of, any property, on or about the
Subleased Premises caused by any or all of Sublessor or its agents, employees,
contractors, invitees, subtenants, licensees, concessionaires or assigns; or
(b) any negligent act or omission of any or all of Sublessor or its agents,
employees, contractors, invitees, subtenants, licensees, concessionaires or
assigns.

15. LIENS. Sublessee agrees: (a) to pay promptly, when due, the entire costs of
Sublessee’s Work or any other work performed by Sublessee; (b) to obtain from
each contractor with whom Sublessee contracts for such work, prior to paying any
amount to such contractor, a statement in writing under oath, or verified by
affidavit, of the names of all parties furnishing materials and labor for such
work and the amounts due, or to become due, to each and, at the time of payment,
obtain from each contractor and from each such person or entity a waiver of lien
in the amount paid to each; (c) to keep the Subleased Premises and the Property
at all times free of liens and claims for liens for labor and materials for work
undertaken by or on behalf of Sublessee; (d) to furnish Sublessor copies of all
such contracts entered into by Sublessee and of such sworn statements and
waivers of lien; (e) at Sublessor’s written request, to only use union
contractors previously and reasonably approved in writing by Sublessor; (f) to
perform such work in such manner as to insure proper maintenance of good labor
relationships; and (g) to defend, indemnify, save and keep both Sublessor and
Prime Lessor harmless from and against all liability, losses, damages, injury,
claims, suits, actions, judgments and costs to any person or property occasioned
by or growing out of such work. If any claim for a mechanics lien arises against
any part of the Subleased Premises or the Property by reason of work

 

9



--------------------------------------------------------------------------------

undertaken by Sublessee, and such claim is not discharged as required by the
Prime Lease, Sublessor may pay such claim and proceed to obtain the discharge
and release thereof, and Sublessee shall pay Sublessor as Additional Rent (with
interest thereon at the Default Rate) the amount paid by Sublessor to obtain the
discharge and release thereof, together with court costs and reasonable
attorney’s fees, upon demand. Notwithstanding anything to the contrary contained
herein, Sublessee may contest the validity of any charge or lien in good faith
by appropriate proceeding, provided that (a) such contest could not result in
any sale or forfeiture of the Property or any part thereof or interest therein,
and (b) Sublessee shall furnish Sublessor with such security as Sublessor may
reasonably request to ensure the ultimate payment, removal or discharge of such
charge or lien.

16. COMPLIANCE WITH LAW.

16.1. Definitions.

16.1.1 Relevant Laws. “Relevant Laws” means all applicable federal, state and
local laws, regulations, codes, ordinances and administrative orders having
jurisdiction over the parties, the Property or the subject matter of this
Sublease, including, but not limited to, the 1964 Civil Rights Act and all
amendments thereto, the Fair Labor Standards Act, the Foreign Investment In Real
Subleased Premises Tax Act, Environmental Laws (defined below), and The
Americans With Disabilities Act.

16.1.2 Environmental Laws. “Environmental Law” means any law or regulation by a
governmental authority having jurisdiction over the Property, including, without
limitation, substances regulated under the Resources Conservation Recovery Act,
42 U.S.C. Section 6901 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act, 52 U.S.C. Section 9601 et seq., any state or
local environmental law, or any common law theory based on nuisance or strict
liability.

16.1.3 Hazardous Substance. Hazardous Substance means any matter regulated by
any Environmental Law.

 

  16.2. Covenants and Agreements.

16.2.1 Throughout the Term, Sublessee shall, at Sublessee’s expense, comply with
all Relevant Laws. Further, Sublessee shall, at Sublessee’s expense, comply with
all laws and requirements of any governmental or administrative authorities that
have jurisdiction over the Property and that impose any violation, order or duty
on Sublessor or Sublessee arising from any or all of: (a) Sublessee’s particular
use of the Subleased Premises; (b) the manner or conduct of Sublessee’s business
or operation of its installations, equipment or other property therein; (c) any
cause or condition created by, or at the instance of, Sublessee; and (d) breach
of any of Sublessee’s obligations hereunder, regardless whether such compliance
requires work that is structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen; and Sublessee shall pay all the costs, expenses, fines,
penalties and damages that are imposed upon either or both of Sublessor and the
Prime Lessor, by reason of, or arising out of, Sublessee’s failure to fully and
promptly comply with and observe the provisions of this Section.

16.2.2 Sublessee shall promptly provide Sublessor copies of all communications,
permits or agreements with any governmental authority or agency (federal, state
or local) or any private entity relating in any way to a violation of any
Relevant Law and/or, to the presence, release, threat of release, placement on
or in the Subleased Premises or the Property, or the generation, transportation,
storage, use, treatment, or disposal at the Subleased Premises or the Property,
of any Hazardous Substance.

 

10



--------------------------------------------------------------------------------

16.2.3 Sublessor, and its agents and employees, shall have the right to enter
the Subleased Premises and/or conduct appropriate tests for the purposes of
ascertaining Sublessee’s compliance with all Relevant Laws (including, without
limitation, Environmental Laws) with respect to the Subleased Premises or the
Property.

16.2.4 Upon written request by Sublessor, Sublessee shall provide Sublessor with
the results of appropriate tests of air, water or soil to demonstrate that
Sublessee complies with all Environmental Laws relating in any way to the
presence of Hazardous Substances on the Subleased Premises or the Property.

16.3. Remedial Action. Sublessee shall not conduct or authorize the generation,
transportation, storage, use, treatment or disposal on or in the Subleased
Premises or the Property, of any hazardous substance. Sublessee’s failure to
comply with the provisions of this Section 16.3 shall constitute an immediate
Event of Default under this Sublease. If, due to the acts or omissions of
Sublessee, the presence, release, threat of release, placement on or in the
Subleased Premises or the Property, or the generation, transportation, storage,
use, treatment, or disposal at the Subleased Premises or the Property, of any
Hazardous Substance: (i) gives rise to liability (including, but not limited to,
a response action, remedial action, or removal action) under Environmental Laws,
(ii) causes an adverse public health effect, or (iii) pollutes, or threatens to
pollute, the environment, Sublessee, at its sole cost and expense, shall
promptly take any and all remedial and removal action necessary to clean up the
Subleased Premises and the Property, and mitigate exposure to liability arising
from the hazardous substance, regardless whether required by law. If Sublessee
fails to perform any remediation required by this Section, Sublessor may (in
addition to pursuing any and all other available remedies), upon written notice
to Sublessee, undertake such remediation for which Sublessor shall be
indemnified by Sublessee pursuant to Section 14. Sublessee’s obligations under
this Section 16 shall survive the expiration or termination of this Sublease for
any reason.

17. NOTICES. Notices to Sublessor hereunder shall be sent by overnight delivery
service (such as Federal Express, United Parcel Service, and the like) or by
telecopy, at the Property, or at such other address as Sublessor may have given
Sublessee in writing. Notices to Sublessee hereunder or notices which Sublessor
may be required to give Sublessee pursuant to the laws of the State where the
Property is located shall be sent by overnight delivery service (such as Federal
Express, United Parcel Service or the like) or by telecopy, addressed to
Sublessee at the Property, or at such other address as Sublessor may have given
Sublessor in writing, with a copy of such notice being concurrently sent by
overnight delivery service (such as Federal Express, United Parcel Service or
the like) or by telecopy to Integrated Electrical Services, Inc., 4801 Woodway
Dr., Suite 200-E, Houston, Texas 77056 (Attn: General Counsel). All notices
shall be deemed received on the day delivered (or the day on which delivery is
refused or cannot be consummated due to addressee having vacated the premises,
or otherwise).

18. SURRENDER. Upon the expiration of the Term or termination of this Sublease,
Sublessee shall peaceably surrender to Sublessor complete and exclusive
possession of the Subleased Premises, broom clean, in good order and repair, in
a condition the same as or better than on the date hereof, ordinary wear and
tear and unavoidable casualty excepted, and otherwise in the condition in which
Sublessor, as lessee, is required to surrender the Subleased Premises under the
Prime Lease. At that time, Sublessee shall deliver all keys to the Subleased
Premises to Sublessor.

 

11



--------------------------------------------------------------------------------

19. ESTOPPEL CERTIFICATES. Sublessee shall, at any time and from time to time,
as requested by Sublessor, execute and deliver to Sublessor (and to any existing
or prospective mortgage lender, or other party reasonably designated by
Sublessor), within seven (7) days after the request therefor, an estoppel
certificate in the form required by Sublessor, or by the Prime Lease or Prime
Lessor, as the case may be. Any such statement delivered pursuant hereto shall
be deemed a representation and warranty to be relied upon by the party
requesting the certificate and by others with whom Sublessor may be dealing,
regardless of independent investigation.

20. MISCELLANEOUS.

20.1. Partial Invalidity. The unenforceability, invalidity, or illegality of any
provision of this Sublease shall not render any other provision hereof
unenforceable, invalid or illegal. Any such unenforceable, invalid or illegal
provision shall be limited to the minimum extent necessary to render it
enforceable, valid and legal and enforced to the maximum extent permitted by
law, or excised from this Sublease, as circumstances may require.

20.2. Choice of Law. This Sublease shall be construed and enforced in accordance
with the internal laws of the state in which the Property is located, without
regard to its conflict of laws or choice of law rules.

20.3. Integration. This Sublease constitutes the entire agreement of the parties
with respect to the subject matter hereof, and there are no prior or
contemporaneous oral or written representations, promises or agreements not
expressly set forth herein. This Sublease may be amended or modified only by a
written instrument signed by Sublessor and Sublessee, except to the extent such
amendment or modification is deemed to happen automatically by virtue of any
amendment to or modification of the Prime Lease.

20.4. Binding Character. Subject to Section 6 hereof, all of the terms and
provisions of this Sublease shall be binding upon and shall inure to the benefit
of the parties hereto and their respective legal representatives, successors,
transferees and assigns.

20.5. Captions. Section headings are included solely for convenience, do not
constitute part of this Sublease, and do not modify, explain or fully or
accurately describe the content of any section or provision of this Sublease.

20.6. Holding Over. Sublessee has no right to renew this Sublease or extend the
Term or to hold over following expiration or termination of the Term, any of
which shall constitute an immediate Event of Default (and no notice or grace
period shall be applicable) hereunder entitling Sublessor to exercise all of its
rights and remedies under Section 12 hereof. Acceptance of rent or other sums
from Sublessee after expiration or termination of the Term shall not constitute
consent to any holding over or agreement to any renewal or extension; provided,
however, that, at Sublessor’s option, any holding over by Sublessee shall
constitute Sublessee’s agreement to a tenancy from month to month at two hundred
percent (200%) of the Rent payable hereunder during the Term, and otherwise on
the terms of this Sublease. In no event and under no circumstances, however, may
any holding over continue, at any cost whatsoever, beyond the expiration or
termination of the term of the Prime Lease.

 

12



--------------------------------------------------------------------------------

20.7. Waivers; Consents. No consent(s) to any proposed action of Sublessee, and
no waiver(s) of, or failure to assert, any right or remedy hereunder, by
Sublessor (and/or Prime Lessor) on any one or more occasions shall constitute a
course of dealing or a consent to such action or a waiver of such right or
remedy on any other occasion. No waiver shall be effective hereunder unless set
forth in a writing signed by Sublessor.

20.8. Relationship of Parties. Nothing contained herein is intended, nor shall
it be construed, to evidence, confirm or create any relationship of principal
and agent, partnership, joint venture, master and servant, or any other
relationship between the parties hereto other than the relationship of sublessor
and sublessee.

20.9. Recording. Neither this Sublease, nor any memorandum or “short form”
hereof, nor any notice of Sublessee’s interest hereunder, shall be recorded by
Sublessee, and any such recording shall be deemed an Event of Default entitling
Sublessor to exercise all of its rights and remedies under Section 12 hereof.

20.10. Counterparts. This Sublease may be executed in any number of identical
counterparts, any of which may contain he signatures of less than all parties,
but all of which together shall constitute a single instrument.

20.11. Brokers. Each of Sublessor and Sublessee, warrant and represent to the
other that they have dealt with no real estate broker in connection with this
Sublease and that no broker is entitled to any commission on account of this
Sublease.

20.12. Attorneys’ Fees. If Sublessor or Sublessee shall commence an action
against the other arising out of or in connection with this Sublease, the
prevailing party shall be entitled to recover its costs of suit and reasonable
attorney’s fees.

20.13 Consent by Lessor. THIS SUBLEASE SHALL BE OF NO FORCE OR EFFECT UNLESS
CONSENTED TO BY PRIME LESSOR ON OR BEFORE THE SUBLEASE COMMENCEMENT DATE. The
parties acknowledge and agree that Paragraph 8.15 of the Prime Lease constitutes
Prime Lessor’s consent to this Sublease.

20.14 Time. Time is of the essence under this Sublease.

20.15 Waiver of Jury Trial. SUBLESSOR AND SUBLESSEE, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BROUGHT BY ANY PARTY TO THIS SUBLEASE WITH RESPECT TO THIS SUBLEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS SUBLEASE OR THE PREMISES.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be executed
on the year and day first written above.

 

SUBLESSOR:

TONTINE ASSOCIATES LLC, a Delaware limited liability company

By:

  /s/ Jeffrey L. Gendell

Its:

  Managing Member

SUBLESSEE:

IES SHARED SERVICES, INC, a Delaware corporation

By:

  /s/ William L. Fiedler

Its:

  Vice President

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

Depiction of Subleased Premises and Common Areas

(See Attached)

 

15